Citation Nr: 0418242	
Decision Date: 07/08/04    Archive Date: 07/21/04

DOCKET NO.  00-10 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The appellant served on active duty from January 1981 to 
January 1984.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1999 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The appellant appeared at a hearing held at the RO on 
December 13, 2000.  A transcript of that hearing has been 
associated with the record on appeal.

This case was before the Board previously in January 2003, 
when the Board undertook additional development of the 
appellant's claims pursuant to authority granted by 38 C.F.R. 
§ 19.9(a)(2).  Additional evidence was obtained; however, 
38 C.F.R. § 19.9(a)(2) was invalidated by the United States 
Court of Appeals for the Federal Circuit (hereinafter, "the 
Federal Circuit").  See Disabled American Veterans v. Sec'y 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  
Therefore, in November 2003, the Board remanded this case to 
the RO for initial consideration of the additional evidence 
and for additional development.

The issue of entitlement to service connection for a low back 
disability will be addressed in the Remand portion of this 
document.


FINDINGS OF FACT

1.  VA has notified the claimant of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate his claim and has 
indicated which portion of that information and evidence, if 
any, is to be provided by him and which portion, if any, VA 
would attempt to obtain on his behalf.

2.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

3.  The appellant does not have a current left knee 
disability.

4.  There is no medical evidence relating the appellant's 
alleged left knee disability to any event or injury in 
service.


CONCLUSION OF LAW

The appellant does not have a left knee disability that was 
incurred in service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant's service medical records show no treatment for 
complaints related to his left knee.  At his November 1983 
discharge examination, the appellant's lower extremities were 
evaluated as normal.  The appellant denied present complaints 
or a history of lameness; "trick" or locked knee; bone, 
joint, or other deformity; cramps in his legs; broken bones; 
and swollen or painful joints.

In March 1999 the appellant was treated as a VA outpatient 
for complaints of pain in his left knee since 1997.  There 
was no crepitus or edema in the left knee.  The appellant 
walked without difficulty.  The diagnosis was left knee pain.  
VA x-ray examination of the appellant's left knee in April 
1999 was negative for pathology.  The appellant's left knee 
was normal.  The appellant had complained of pain in his 
knee.

At a July 1999 VA joints examination, the appellant was able 
to flex his left knee to 165 degrees and extend it to zero 
degrees.  There was no instability, fluid, subpatellar 
crepitus, or joint line tenderness.

At a December 13, 2000 hearing, the appellant testified that 
he had been treated for extreme left knee pain in service and 
had been diagnosed with chondromalacia.  He was treated with 
ACE bandages and mild painkillers.  He recalled having had 
his left knee x-rayed.  At his separation examination, he did 
not report having had pain in his left knee because he wanted 
to exit the military expeditiously.  The appellant had had 
problems with his left knee since his military service.  He 
was unable to recall specific dates of medical treatment 
after his military service.  He was not currently receiving 
medical treatment for his left knee.  His spouse was a 
registered nurse and had recommended exercises for his left 
knee.  His current job as an automotive technician required 
extensive use of his left knee.

At a May 2003 VA orthopedic examination, the appellant 
reported a history of pain in his left knee after marches.  
He reported having been diagnosed with chondromalacia.  The 
appellant complained of occasional pain in his left knee that 
had decreased since he had reduced his activity level and 
discontinued working.  The examiner diagnosed normal 
examination of the left knee with pain of unknown etiology.  
The same examiner filed a supplement examination report in 
February 2004.  The examiner noted that x-ray examination of 
the appellant's left knee had been negative for pathology of 
the left knee.  The examiner noted that although the 
appellant had reported an injury to his left knee in service, 
no treatment for a left knee injury was shown in the 
appellant's service medical records.  The examiner opined 
that because no such injury had been recorded in service 
there was no relationship between the appellant's service and 
his left knee condition.  The examiner added that pain of 
unknown etiology had been diagnosed because there was no 
pathology of the left knee.

VA has a duty to assist veterans in the development of facts 
pertinent to their claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002); see 
also Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
701, 117 Stat. 2651, ____ (Dec. 16, 2003) (to be codified at 
38 U.S.C. §§ 5102, 5103); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003) (VA regulations implementing the 
VCAA).  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2003).  Information means non-evidentiary facts, such as the 
veteran's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45630 
(2001); 38 C.F.R. § 3.159(a)(5) (2003).  Second, VA has a 
duty to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2003).

VA regulations implementing the VCAA are applicable to all 
claims filed on or after the date of enactment of the VCAA, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  66 Fed. Reg. 45620, 45629 
(2001); see VCAA, 38 U.S.C.A. § 5100 et seq. (West 2002); see 
also VAOPGCPREC 7-2003 (Nov. 19, 2003) (determining that VA 
regulations implementing the VCAA are more favorable to 
claimants than the law in effect prior to their enactment).  
As discussed below, the RO fulfilled its duties to inform and 
assist the appellant on these claims.  Accordingly, the Board 
can issue a final decision because all notice and duty to 
assist requirements have been fully satisfied, and the 
appellant is not prejudiced by appellate review.

In the present case, a substantially complete application for 
the appellant's claim was received on January 11, 1999.  
Thereafter, in a rating decision dated in September 1999, the 
appellant's claim was denied.  Only after that rating action 
was promulgated did the RO, on January 11, 2002, provide 
notice to the appellant regarding what information and 
evidence is needed to substantiate his claim, as well as what 
information and evidence must be submitted by the appellant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claim.  Nevertheless, the 
Board finds that any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  While the notice 
provided to the appellant on January 11, 2002, was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the RO at that time, and the content of the 
notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  After the notice was 
provided, the case was readjudicated.  A rating decision and 
a Supplemental Statements of the Case (SSOC), adjudicating the 
appellant's claim, were provided to the appellant in October 
2002.  An additional SSOC was provided in March 2004.  The 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  Therefore, to decide the appeal would not be 
prejudicial error to the appellant.

VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  A letter from the RO dated on January 11, 
2002, complied with these requirements for the appellant's 
claim.  Similar letters were sent by the Board on March 25, 
2003, and the VA Appeals Management Center AMC, in 
Washington, D.C., on January 20, 2004.

Additionally, the Board notes that the January 11, 2002 
letter to the appellant properly notified him of his 
statutory rights.  That is, even though the letter requested 
a response within 60 days, a recently enacted amendment to 
the VCAA clarified that the one-year period within which 
evidence may be submitted does not prohibit VA from making a 
decision on a claim before expiration of that time period.  
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 701, 
117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 38 
U.S.C. §§ 5102, 5103).

As for VA's duty to assist a veteran, the appellant's service 
medical records and VA medical records have been obtained.  
There is no indication that relevant (i.e., pertaining to 
treatment for the claimed disability) records exist that have 
not been obtained.  The duty to assist also includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claim.  The appellant was provided a VA examination in May 
2003.  A medical opinion was provided in a supplemental 
report in February 2004.

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  Further, VA's efforts have 
complied with the instructions contained in the November 2003 
Remand from the Board.  See Stegall v. West, 11 Vet. App. 268 
(1998).  Another remand or further development of this claim 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the appellant in 
this case.  Further development and further expending of VA's 
resources is not warranted.  Any "error" to the appellant 
resulting from this Board decision does not affect the merits 
of his claim or his substantive rights, for the reasons 
discussed above, and is therefore harmless.  See 38 C.F.R. 
§ 20.1102 (2003).  There is no reasonable possibility that 
further assistance to the appellant would substantiate his 
claim.  See 38 C.F.R. § 3.159(d) (2003).

Having determined that the duties to inform and assist the 
appellant have been fulfilled, the Board must assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley 
v. Brown, 5 Vet. App. 155, 161 (1993).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 3.102 (2003).

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service.  See 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2003).  When a disease is 
first diagnosed after service, service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact incurred during the veteran's 
service, or by evidence that a presumption period applied.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).  Service 
connection for certain listed presumptive disorders may be 
presumed if the disorder became manifest to a degree of 10 
percent disabling during the veteran's first year after 
separation from service.  38 U.S.C.A. § 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
See Pond v. West, 12 Vet. App. 341, 346 (1999); see also 
Rose v. West, 11 Vet. App. 169, 171 (1998).  Alternatively, 
under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" condition when:  (1) a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307) and 
the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

In the case of a disease only, service connection also may be 
established under section 3.303(b) by evidence of (1) the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.

As indicated, although the appellant has been examined for 
complaints of pain in his left knee, he has not been 
diagnosed with a disability.  Instead, the assessment of his 
complaints has consistently been "left knee pain of unknown 
etiology" or similar phrasing.  A veteran's statements as to 
subjective symptomatology alone, without medical evidence of 
an underlying impairment capable of causing the symptom 
alleged, generally cannot constitute evidence of the 
existence of a current disability for VA service connection 
purposes.  "[P]ain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted."  Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999); see Hayes v. Brown, 9 Vet. App. 
67, 72 (1996) (holding that, although a lay person can 
certainly provide an account of symptoms he experiences, a 
lay person is not competent to provide a medical diagnosis).  
The VA examiner who examined the appellant in May 2003 found 
no evidence of a left knee disability.  "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  See 38 U.S.C. § 1110 (formerly § 310).  In the 
absence of proof of present disability there can be no valid 
claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Even if a current disability of the left knee were present, 
medical expertise is required to relate a current disability 
to the appellant's in service injury or post-service 
symptoms.  Whether certain symptoms can be said with any 
degree of medical certainty to be early manifestations of a 
disorder first diagnosed years later is a medical question 
requiring medical evidence for its resolution.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see also 
Clyburn v. West, 12 Vet. App. 296 (1999).  There is no 
competent medical evidence linking the appellant's alleged 
left knee disability to any disease or injury in service.  
The appellant has reported that he was diagnosed with 
chondromalacia of the left knee while in service.  Although 
the original statement was purportedly made by a doctor, the 
present statement is the appellant's assertion and, as such, 
is insufficient to constitute medical evidence.  Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995) ("[T]he connection between 
what a physician said and a layman's account of what he 
purportedly said, filtered as it was through a layman's 
sensibilities is simply too attenuated and inherently 
unreliable to constitute 'medical' evidence.").  Similarly, 
although it was noted at the May 2003 VA orthopedic 
examination that the appellant reported having left knee pain 
after marches and having been diagnosed with chondromalacia, 
mere transcription of lay history is not "competent medical 
evidence."  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
No medical evidence has been presented that the appellant 
currently has a disability that is manifested by left knee or 
that a current complaint of left knee pain is a disability in 
itself that is the result of a disease or injury incurred in 
active service.

Although the appellant clearly believes that his left knee 
pain is related to his military service, his statements are 
not competent evidence to establish any such relationship.  
Medical diagnosis and causation involve questions that are 
beyond the range of common experience and common knowledge 
and require the special knowledge and experience of a trained 
physician.  Because the appellant is not shown to be a 
medical professional, he is not competent to make a 
determination that his claimed left knee disability is 
related to his military service.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).

Because there is no competent evidence relating the 
appellant's alleged left knee disability to his military 
service, to a disability incurred during service, or to any 
applicable presumptive period thereafter, the appellant's 
claim for service connection for a left knee disability must 
fail.    Accordingly, because the preponderance of the 
evidence is against the appellant's claim of entitlement to 
service connection for a left knee disability, the claim must 
be denied.


ORDER

Entitlement to service connection for a left knee disability 
is denied.





REMAND

VA is required to provide a medical examination when such a 
decision is necessary to make a decision on a claim.  An 
examination is deemed "necessary" if the evidence of record 
includes competent evidence that the claimant has a current 
disability and that the disability may be associated with the 
claimant's military service but the case does not contain 
sufficient medical evidence for a decision to be made.  See 
38 U.S.C.A. § 5103A(d) (West 2002); see also 38 C.F.R. 
§ 3.159(c)(4) (2003).  The record indicates that the 
appellant underwent a VA examination in May 2003.  The 
examiner diagnosed mechanical back syndrome.  In February 
2004 the same examiner reviewed the appellant's claims folder 
and stated that he saw no evidence of an injury to the 
appellant's back during his military service but that had the 
appellant had such an injury his current problems could be 
related to that injury.  (The examiner noted that the 
appellant's service medical records were difficult to read.)  
The Board notes that the appellant's service medical records 
do show treatment of the appellant for a low back injury.  
The appellant should undergo a VA spine examination.

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C., for the 
following (VA will notify the appellant if further action is 
required on his part.):

1.  The appellant should be afforded a VA 
spine examination, by an examiner other 
than the examiner who conducted VA 
examinations of the appellant in May 2003 
and February 2004, to determine whether 
the appellant has a current low back 
disability that is related to his 
military service.  The claims folder, 
including the appellant's service medical 
records showing treatment or examination 
in October 1983 and November 1983; the 
report of VA outpatient treatment March 
1999 and VA x-ray examination in April 
1999; the appellant's testimony at a 
December 13, 2000 hearing; and the report 
of VA examinations in July 1999, May 
2003, and February 2004, should be made 
available to the examiner for review 
before the examination.  The examiner 
should note in the examination report 
that the claims folder has been reviewed.

The examiner should express an opinion as 
to whether the appellant has a current 
low back disability that is "due to," 
"more likely than not due to" 
(likelihood greater than 50%), "at least 
as likely as not due to" (50%), "less 
likely than not due to" (less than 50% 
likelihood), or "not due to" the 
appellant's military service.

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

2.  After the development requested above 
has been completed to the extent 
possible, again review the record.  If 
the benefit sought on appeal remains 
denied, furnish the appellant and his 
representative with a supplemental 
statement of the case and give them an 
opportunity to respond thereto.  The 
supplemental statement of the case should 
set forth all pertinent laws and 
regulations, and should include a 
discussion of the application of those 
laws and regulations to the evidence.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



